   Case: 1:20-cv-02134 Document #: 137 Filed: 07/07/20 Page 1 of 6 PageID #:3218




                IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ANTHONY MAYS, Individually and on behalf               )
of a class of similarly situated persons; and          )
JUDIA JACKSON, as next friend of KENNETH               )
FOSTER, Individually and on behalf of a class          )
of similarly situated persons,                         )
                                                       )
        Plaintiffs-Petitioners,                        )
                                                       )
                v.                                     )       Case No. 1:20-cv-2134
                                                       )
THOMAS J. DART, Sheriff of Cook                        )
County,                                                )
                                                       )
        Defendant-Respondent.                          )       The Hon. Robert Gettleman

             PARTIES’ JOINT MOTION TO EXTEND THE PRELIMINARY
             INJUNCTION AND TO STAY DISCOVERY PENDING APPEAL

        Plaintiff, ANTHONY MAYS, Individually and on behalf of a class of similarly situated

persons, and Plaintiff JUDIA JACKSON, as next friend of KENNETH FOSTER, Individually and

on behalf of a class of similarly situated persons (collectively, “Plaintiffs”), by and through their

attorneys at the RODERICK AND SOLANGE MACARTHUR JUSTICE CENTER, LOEVY &

LOEVY, CIVIL RIGHTS CORPS, and WINSTON & STRAWN, LLP; and Defendant THOMAS

J. DART (“Defendant”), by and through his attorneys at HINSHAW & CULBERTSON, LLP,

hereby jointly move this Court to extend the duration of its Preliminary Injunction (Dkt. 74),

subject to the order of the Seventh Circuit Court of Appeals staying social distancing requirements

in housing areas, and to stay all discovery in the District Court until such time as the district court

can take proper action following the return of the mandate to the district court from the Seventh

Circuit, in the interest of efficiency and preserving the status quo. In support of their motion, the

parties state as follows:
   Case: 1:20-cv-02134 Document #: 137 Filed: 07/07/20 Page 2 of 6 PageID #:3219




       1.      Plaintiffs have brought this case for injunctive relief pursuant to 42 U.S.C. § 1983

on behalf of a class of all individuals detained at the Cook County Jail regarding the actions taken

by the Sheriff in response to the coronavirus. Dkt. 1. In response, the Sheriff has maintained that

his actions have been objectively reasonable. Dkt. 29, 41, 62.

       2.      On April 9, 2020, the Court entered a temporary restraining order, directing the

Sheriff to establish and implement policies regarding coronavirus testing, sanitation, and hygiene;

to enforce social distancing during the new detainee intake process (and to suspend the use of

bullpens at intake); and to provide masks to quarantined detainees. Dkt. 47 at 33-36 (detailing the

contents of the required policies).

       3.      On April 14, 2020, Plaintiffs moved for a preliminary injunction. Dkt. 55. On April

23, 2020, the Court conducted an evidentiary hearing on Plaintiffs’ motion, and both sides

presented additional evidence and live testimony. Dkt. 71.

       4.      On April 27, 2020, the Court granted Plaintiffs’ motion for a preliminary injunction

in part. Dkt. 73. The Court entered a preliminary injunction directing the Sheriff to take certain

actions regarding testing, social distancing, hygiene materials, sanitation, and facemasks. Dkt. 74.

The Court found that its preliminary injunction was “narrowly drawn, extends no further than

necessary, and is the least intrusive means necessary to address” the constitutional violation, the

findings required under 18 U.S.C. § 3626(a)(1). See Dkt. 73 at 82.

       5.      On May 11, 2020, the Sheriff filed a notice of appeal from the preliminary

injunction order, which remains pending, and is currently being heard by the Seventh Circuit Court

of Appeals on an expedited basis. The Sheriff’s opening appellate brief is due July 10; Plaintiffs’

response brief is due July 24; and the Sheriff’s reply brief is due July 31. Oral argument has been

scheduled for August 18, 2020. Mays v. Dart, 20-1792, Dkt. 29. The Sheriff joins this Motion




                                                 2
   Case: 1:20-cv-02134 Document #: 137 Filed: 07/07/20 Page 3 of 6 PageID #:3220




without waiver of his arguments regarding the propriety of the Court’s findings and the entry of

the preliminary injunction as set forth throughout the proceedings before this Court and now in the

appellate court.

       6.      On June 19, 2020, the appellate court stayed that part of the injunction requiring

the Sheriff to establish and put into effect a policy “precluding group housing or double celling of

detained persons.” Dkt. 127.

       7.      Because the Court did not set an end date for the preliminary injunction, see Dkt.

73 at 87, the Prison Litigation Reform Act (“PLRA”) provides that the preliminary injunction will

automatically expire 90 days after its entry—i.e., by July 27, 2020—absent further action by the

Court. See 18 U.S.C. § 3626(a)(2).

       8.      The parties agree that the Court previously made the findings required under

subsection (a)(1) of the PLRA. Id. § 3626(a)(1). The parties further agree that this Court has

authority and jurisdiction to extend the duration of the preliminary injunction pending resolution

of the appeal. See, e.g., Yates v. Collier, 677 F. App’x 915, 918 (5th Cir. 2017) (finding that

plaintiffs could have sought an extension of the preliminary injunction beyond the PLRA’s 90-day

expiration date in order to permit appellate review); Ga. Advocacy Office v. Jackson, 2020 WL

1883877, at *4-5 (N.D. Ga. Feb. 26, 2020) (finding that 18 U.S.C. § 3626(a)(2)’s requirement to

make the order final “refers to finalizing the preliminary injunction by including the required

findings so that the preliminary injunction may be extended beyond the 90-day period during the

pendency of the action or until further order of the court”).

       9.      The parties agree that should the circumstances warrant, the district court has

jurisdiction to entertain a request by either party to modify the preliminary injunction. Fed. R. Civ.

P. 62(d).




                                                  3
   Case: 1:20-cv-02134 Document #: 137 Filed: 07/07/20 Page 4 of 6 PageID #:3221




       10.     The parties agree that, in the interests of judicial economy and in an effort to

maintain the status quo for the duration of the appeal, the duration of the preliminary injunction

entered by this Court on April 27, 2020, Dkt. 74, subject to the appellate court’s partial stay order,

should be extended until such time as the district court can take proper action following the return

of the mandate to the district court from the Seventh Circuit, subject to further extension or

modification. The parties expressly agree that the Seventh Circuit’s order staying enforcement of

the injunction’s requirement to establish and implement a policy precluding group housing or

double celling of detainees remains in effect as to that provision of the Preliminary Injunction if

the Court grants the parties’ joint motion. Dkt. 127.

       11.     The parties also agree that discovery in the underlying case should be stayed until

the pending appeal in this case is decided. Such an order, entered concurrently with the extension

of the duration of the preliminary injunction, will ensure that the status quo is preserved and will

further judicial economy by relieving the parties and the Court of the substantial burden of

conducting discovery before significant legal issues are decided by the Seventh Circuit.

       12.     Counsel for Plaintiffs and the Sheriff have consulted with counsel for the

Intervenors, who reported that Intervenors, International Brotherhood of Teamsters Local 700,

have no objection to this motion or the relief sought.

       Wherefore, the parties jointly request that this Court enter an order extending the duration

of the Preliminary Injunction (Dkt. 74), subject to further extension or modification and the

appellate court’s partial stay order, and staying all discovery, until such time as the district court

can take proper action following the return of the mandate to the district court from the Seventh

Circuit.




                                                   4
   Case: 1:20-cv-02134 Document #: 137 Filed: 07/07/20 Page 5 of 6 PageID #:3222




Respectfully submitted:

PLAINTIFFS’ COUNSEL                            DEFENDANT’S COUNSEL

/s/ Sarah Grady              _                 /s/ Robert Shannon           _
Sarah C. Grady                                 James Matthias Lydon
Stephen H. Weil                                Hinshaw & Culbertson LLP
LOEVY & LOEVY                                  151 N. Franklin Street
311 N. Aberdeen Street, #3                     Suite 2500
Chicago, IL 60607                              Chicago, IL 60606
Tel: 312-243-5900                              (312) 704-3000
Fax:312-243-5902                               Email: jlydon@hinshawlaw.com
weil@loevy.com
sarah@loevy.com                                Robert Thomas Shannon
                                               Hinshaw & Culbertson LLP
Locke E. Bowman                                151 N. Franklin Street
Alexa A. Van Brunt                             Suite 2500
MacArthur Justice Center                       Chicago, IL 60606
Northwestern Pritzker School of Law            (312) 704-3901
375 E. Chicago Avenue, Chicago, IL 60611       Email: rshannon@hinshawlaw.com
Tel: 312-503-0884
l-bowman@law.northwestern.edu                  Adam Robert Vaught
a-vanbrunt@law.northwestern.edu                Hinshaw & Culbertson LLP
                                               151 N. Franklin Street
Charles Gerstein                               Suite 2500
Alec Karakatsanis                              Chicago, IL 60606
Civil Rights Corps                             (312) 704-3584
1601 Connecticut Ave NW, Suite 800             Email: avaught@hinshawlaw.com
Washington, DC 20009
charlie@civilrightscorps.org                   Gretchen Harris Sperry
alec@civilrightscorps.org                      Hinshaw & Culbertson LLP
Tel: 202-894-6128                              151 N. Franklin Street
                                               Suite 2500
Steve Grimes                                   Chicago, IL 60606
Thomas F. McAndrew                             (312)704-3521
Winston & Strawn LLP                           Email: gsperry@hinshawlaw.com
35 W. Wacker Drive
Chicago, IL 60601-9703                         Lari Ann Dierks
Tel: (312) 558-8317                            Hinshaw & Culbertson LLP
SGrimes@winston.com                            151 N. Franklin Street
TMcAndrew@winston.com                          Suite 2500
                                               Chicago, IL 60606
                                               (312) 704-3254
                                               Email: ldierks@hinshawlaw.com




                                           5
   Case: 1:20-cv-02134 Document #: 137 Filed: 07/07/20 Page 6 of 6 PageID #:3223




                                CERTIFICATE OF SERVICE

        I, Sarah Grady, an attorney, hereby certify that on July 7, 2020, I caused a copy of the
foregoing Parties’ Joint Motion to Extend the Preliminary Injunction and Stay Discovery to be
filed via CM/ECF, which effected service on all counsel of record.



                                                     /s/ Sarah Grady
                                                     Sarah Grady
                                                     Attorney for Plaintiffs




                                                6
